SUPREME COURT OF MISSOURI
                                        en banc

MISSOURI COALITION FOR THE        )                             Opinion issued July 16, 2019
ENVIRONMENT and CAROLYN JOHNSON, )
                                  )
                    Appellants,   )
                                  )
v.                                )                             No. SC97591
                                  )
STATE OF MISSOURI and CLEAN WATER )
COMMISSION OF THE STATE OF        )
MISSOURI,                         )
                                  )
                    Respondents.  )


             APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
                      The Honorable Daniel R. Green, Judge

       The Missouri Coalition for the Environment and one of its members, Carolyn

Johnson (collectively, the Coalition), challenge the circuit court’s dismissal of the

Coalition’s petition for declaratory judgment and injunctive relief against the State and the

Clean Water Commission. This Court finds the Coalition lacks standing and affirms the

dismissal.
                              Factual and Procedural History

         Missouri’s Clean Water Commission is created by statute as a “water contaminant

control agency” within the department of natural resources. § 644.021. 1 The Commission

is composed of seven members appointed by the governor with the advice and consent of

the senate. In 2016, the General Assembly enacted House Bill No. 1713, which changed

the requirements for the composition of the Commission by amending § 644.021. Prior to

HB 1713, the pertinent portion of § 644.021.1, RSMo Supp. 2015 read:

         All members shall be representative of the general interest of the public
         and shall have an interest in and knowledge of conservation and the effects
         and control of water contaminants. Two such members, but no more than
         two, shall be knowledgeable concerning the needs of agriculture,
         industry or mining and interested in protecting these needs in a manner
         consistent with the purposes of sections 644.006 to 644.141. One such
         member shall be knowledgeable concerning the needs of publicly owned
         wastewater treatment works. Four members shall represent the public.

(Emphasis added.). The pertinent language from § 644.021.1 as amended reads:

         All members shall be representative of the general interest of the public
         and shall have an interest in and knowledge of conservation and the effects
         and control of water contaminants. At least two members shall be
         knowledgeable concerning the needs of agriculture, industry or mining
         and interested in protecting these needs in a manner consistent with the
         purposes of sections 644.006 to 644.141. One such member shall be
         knowledgeable concerning the needs of publicly owned wastewater
         treatment works. No more than four members shall represent the public.

(Emphasis added.). Both versions require all appointees be representative of the “general

interest of the public.” But under the amended version, “at least two members,” rather than

“no more than two,” shall be knowledgeable about the needs of agriculture, industry, or



1
    Statutory citations are to RSMo 2016 unless otherwise indicated.
                                              2
mining and interested in protecting such needs, and no more than four members shall

represent the public.

        In February 2017, the Coalition filed a petition in the circuit court for declaratory

judgment and injunctive relief challenging the validity of § 644.021, as amended by HB

1713. The Coalition alleged violations of the Missouri Constitution, article III, § 23,

limiting a bill to one subject and article III, § 21, limiting a bill to its original purpose. In

its petition, the Coalition highlighted its participation in various Commission activities and

membership in certain stakeholder groups and committees. The State filed a motion to

dismiss, asserting the Coalition had not shown taxpayer standing. In reply, the Coalition

conceded it did not have taxpayer standing, but argued it had standing pursuant to

§ 516.500. The circuit court dismissed the Coalition’s petition with prejudice for lack of

standing. 2 The Coalition appeals, arguing the circuit court erred in dismissing their

petition. 3

                                     Standard of Review

        This Court reviews the issue of standing de novo. Mo. State Med. Ass’n v. State,

256 S.W.3d 85, 87 (Mo. banc 2008). “Litigation of a claim requires plaintiffs to show that

they have standing by demonstrating a personal interest in the litigation arising from a

threatened or actual injury.” St. Louis Cty. v. State, 424 S.W.3d 450, 453 (Mo. banc 2014)




2
  The circuit court also considered and rejected the Coalition’s claims on the merits.
3
  Because this appeal calls into question the validity of a statute, article V, § 3 confers
exclusive appellate jurisdiction on this Court.
                                               3
(internal quotations and emphasis omitted). When standing is resolved on a motion to

dismiss, this Court assumes all of the facts alleged in the plaintiffs’ petitions are true. Id.

                                           Analysis

       “For a party to have standing to challenge the constitutionality of a statute, he must

demonstrate that he is adversely affected by the statute in question” to ensure “there is a

sufficient controversy between the parties [so] that the case will be adequately presented

to the court.” W.R. Grace & Co. v. Hughlett, 729 S.W.2d 203, 206 (Mo. banc 1987)

(internal quotations omitted) (alteration in original). Standing further requires a petitioner

to demonstrate a personal stake in the outcome of the litigation, meaning “a pecuniary or

personal interest directly at issue and subject to immediate or prospective consequential

relief. Schweich v. Nixon, 408 S.W.3d 769, 775 (Mo. banc 2013).

                                    No taxpayer standing

       Although the Coalition originally alleged in its petition that it had taxpayer standing,

the Coalition, after conducting discovery, conceded it does not have taxpayer standing

because it could not establish that state funds were used to fund the Commission. As the

Coalition noted in its briefing, this Court has held taxpayer standing requires “direct

expenditure of funds generated through taxation,” defined as “a sum paid out, without any

intervening agency or step, of money or other liquid assets that come into existence through

the means by which the state obtains the revenue required for its activities.” Manzara v.

State, 343 S.W.3d 656, 660 (Mo. banc 2011) (internal quotations omitted).4 Because there


4
  In Manzara, this Court stated “a taxpayer must establish that one of three conditions
exists: (1) a direct expenditure of funds generated through taxation; (2) an increased levy
                                               4
is no evidence or record before the Court that any provision of HB 1713 would result in

the direct expenditure of tax revenues, the Coalition has failed to establish it has taxpayer

standing. 5

               No legally cognizable interest or threatened or actual injury

       The Coalition also does not have a legally cognizable interest in the subject matter

of the litigation or a threatened or actual injury to establish standing. The Coalition bears

the burden of showing it is adversely affected by HB 1713 (2016). Id. at 659; see also

W.R. Grace, 729 S.W.2d at 206. While the Coalition alleges “every Missouri citizen has

an interest in a legislature that observes the state Constitution,” the law provides otherwise.

“[T]he generalized interest of all citizens in constitutional governance” does not invoke

standing. Whitmore v. Arkansas, 495 U.S. 149, 160 (1990) (internal quotations omitted).

The Coalition also alleges an interest due to the Coalition, and its members sharing an

interest in protecting water quality and participating with the department of natural

resources and the Commission on water quality issues. However, this Court explicitly




in taxes; or (3) a pecuniary loss attributable to the challenged transaction of a municipality.”
Manzara, 343 S.W.3d at 659 (citing E. Mo. Laborers Dist. Council v. St. Louis Cty., 781
S.W.2d 43, 46 (Mo. banc 1989)). There is no assertion HB 1713 increased taxes or the
Coalition suffered a pecuniary loss attributable to a transaction of a municipality; therefore,
these bases for taxpayer standing do not apply.
5
  Because the Coalition’s challenges under article III, §§ 21 and 23 of the Missouri
Constitution are to the procedures employed to enact the entirety of HB 1713, proof of
direct expenditures of tax revenues due to any of the sections enacted in HB 1713 would
have been sufficient to establish taxpayer standing to bring the Coalition’s challenges. The
Coalition appears to focus solely on whether the provisions in HB 1713 pertaining to the
Commission required direct expenditures and concedes they did not. The Coalition appears
to make no attempt to establish taxpayer standing by showing a direct expenditure of tax
revenues would result from any other provision of HB 1713.
                                               5
rejected this argument in Missouri Coalition for the Environment v. Joint Committee on

Administrative Rules, 948 S.W.2d 125, 132 (Mo. banc 1997). The Coalition does not

allege, nor can it show, that the speculative potential changes to the Commission

membership threatened or actually injured it, as there is no way to foresee if the new

membership will be less favorable to their cause or interest in clean water. “For a party to

have standing to challenge the constitutionality of a statute, he must demonstrate that he is

adversely affected by the statute in question.” W.R. Grace, 729 S.W.2d at 206 (internal

quotations and emphasis omitted). Accordingly, because the Coalition cannot show a

cognizable interest or threatened or actual injury, it cannot establish standing to bring this

action.

 Section 516.500 does not provide the Coalition with an independent basis for standing

          The crux of the Coalition’s argument relies on § 516.500, which the Coalition

asserts provides it with standing. Section 516.500 sets forth a statute of limitations for

single-subject and original-purpose, procedural defect claims to bills and legislation. The

Coalition asserts that § 516.500 provides more than a statute of limitations and “is also a

statute of standing.” The relevant portion of § 516.500 provides:

          No action alleging a procedural defect in the enactment of a bill into law shall
          be commenced, had or maintained by any party later than the adjournment
          of the next full regular legislative session following the effective date of the
          bill as law, unless it can be shown that there was no party aggrieved who
          could have raised the claim within that time.

(Emphasis added). The statute goes on to say if there is no aggrieved party initially, then

once a party can show it is the first party to be aggrieved, the party must bring the claim



                                                 6
before the adjournment of the next full legislative session after the party

becomes aggrieved—but no later than five years after the bill becomes effective. Id.

       The Coalition alleges, because it brought its action prior to the adjournment of the

legislative session after HB 1713 was enacted, it does not have to show it is an “aggrieved

party” because it is “any party.”      However, the plain text of § 516.500 refutes the

Coalition’s interpretation. Its plain language—“no party aggrieved who could have raised

a claim within that time”—acknowledges that one must be aggrieved to bring a claim.

Further, interpreting § 516.500 as the Coalition urges, and allowing “any party” to bring

suit, would vastly change the law of standing in single-subject, original-purpose procedural

defect claims and would suggest a long list of cases finding the lack of standing to be

incorrect. See, e.g., St. Louis Cty., 424 S.W.3d at 453–54 (holding government entities and

officials lacked standing to challenge the constitutional validity of legislation relating to a

fund for service of process fees); Manzara, 343 S.W.3d at 664 (holding taxpayers lacked

standing to challenge the constitutional validity of legislation providing tax credits); Mo.

State Med. Ass’n, 256 S.W.3d at 89 (holding association and its members lacked standing

to challenge the constitutional validity of legislation allowing midwifery). As the circuit

court noted, § 516.500 does not provide standing to the Coalition nor eliminate the

requirement that the Coalition have standing to bring this action.




                                              7
                                        Conclusion

       For these reasons, the Coalition has failed to demonstrate it has standing to bring its

claims for declaratory and injunctive relief, and the circuit court rightly dismissed its

petition. Accordingly, the judgment is affirmed. 6




                                                         W. Brent Powell, Judge



All concur.




6
  Because the issue of standing is dispositive in this appeal, the Court need not reach, and
expresses no view upon, the circuit court’s determination that the Coalition’s constitutional
claims lack merit.
                                              8